DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, filed with respect to the drawing objections have been fully considered and are persuasive in view of the amendment to the specification.  Accordingly, the drawing objections have been withdrawn. 
Applicant’s arguments, filed with respect to the claim objections have been fully considered and are persuasive in view of the amendment.  Accordingly, the claim objections have been withdrawn. 
Applicant’s arguments, filed with respect to the claim interpretation under 35 U.S.C. 112(f) have been fully considered and are persuasive.  However, Applicant’s amendments no longer find antecedent basis in the specification.   Please see below.  
Applicant's arguments filed with respect to the rejections under 35 U.S.C. 112(b) have been fully considered but they are not persuasive.  While Applicant has amended “drive unit” and “actuating element” to “driver” and “actuator”, respectively, these terms do not find antecedent basis in the specification and the clarity issue remains.
Applicant's arguments filed with respect to the prior art rejections have been fully considered but they are not persuasive.  Applicant is arguing about limitations added to the claims in an amendment, necessitating the modified grounds of rejection presented below. While Examiner agrees that there are distinctions between the flap/arms of Applicant’s disclosure and the Bauriedl reference, Examiner does not agree that Applicant’s claims have captured the distinctions between the disclosure and the Bauriedl.  Please see rejections below.  Applicant is encouraged to provide additional amendments to structurally define over the Bauriedl reference in view of the rejections below.  If Applicant wishes to schedule an interview to discuss such amendments, Applicant is encouraged to schedule an interview with the Examiner using the contact information below.    

Specification
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required: There is no antecedent basis for the amendments to the claims to replace the terms “crushing device”, “drive unit”, “coupling device”, and “actuating element”.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 3 and 5-7 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Claim 3 has been amended to recite ““wherein said first flap arm is straight”.  Limitation “wherein said first flap arm is straight” does not appear to have support in the originally filed disclosure.  The disclosure merely states “The first flap arm 65 is substantially formed straight.”  The Figures appear to show first flap arm #65 including at least a rounded edge and one or more bends.  Claims 5-7 are rejected insofar as they are dependent on claim 3 and therefore include the same error(s).  
Claims 6 and 7 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Limitation “being cut into” does not appear to find support in the originally filed disclosure.  Examiner notes that use of the term “slit” does not require a specific process of forming.  Claim 7 is rejected insofar as it is dependent on claim 6 and therefore includes the same error(s).  

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
As noted in the previous Office Action, claim limitations “drive unit” and “actuating element” invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. “Drive unit” includes “actuating element”, which lacks a clear discussion of the corresponding structure (i.e. duct-like box). Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.
Applicant has amended the claims to recite the limitations “driver” and “actuator”, which are found indefinite in view of the failure of the disclosure to provide antecedent basis for “driver” and “actuator”.  It cannot be determined what the relevant structure(s) are for “driver” and “actuator”.  

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 2, 4, 8-11, 14-16, and 19 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Bauriedl et al. (US 2015/0300718: previously cited).
Regarding claim 1, Bauriedl et al. shows an ice maker for a household refrigeration apparatus (see at least paragraphs [0001]; [0007]; [0008], the ice maker comprising: 
a housing having an interior and an opening through which ice is dispensable from said interior out of said housing (see at least ice distributer #22 having an opening at the front where the ice crusher #20 is disposed); 
a crusher for crushing ice provided at said opening (see at least ice distributer #22; paragraph [0063]); 
a flap movably disposed at said opening and switchable between a closed position for dispensing crushed ice and an opened position for dispensing uncrushed ice through said opening (see at least flap #12; paragraphs [0064]-[0065]); 
a driver (see at least motor #16 with transfer device #14; paragraphs [0074]; [0078]); and 
a coupler coupling said drive unit to said flap for moving said flap (see at least flap actuation device #54 including arm #52 coupled to the motor/transfer device via bar element #18); 
said flap having a pivot axis about which said flap pivots (see at least pivot axis #40), said flap having first and second flap arms extending radially away from said pivot axis in different directions  (see at least Annotated Figure, below: the first arm extending both radially and to the right from the pivot and the second arm extending both radially and to the left from the pivot), said first flap arm being coupled to said coupler and said second flap arm being movable relative to said opening (see at least Annotated Figure, below; paragraph [0066]: arm #52 of flap actuation device #54 is coupled to accommodating area (first flap arm) to allow the second flap arm to adjust relative to the opening).

    PNG
    media_image1.png
    566
    804
    media_image1.png
    Greyscale

Regarding claim 2, Bauriedl et al. further shows wherein said first flap arm extends above of said crusher in width direction of said ice maker (see at least Annotated Figure, above: the first flap arm extends above at least the fixed blade portion #26 of the ice crusher in the width direction) and said second flap arm extends adjacent to said crusher in height direction of said ice maker (see at least Annotated Figure, above: the second flap arm is adjacent to the ice crusher #20 in the height direction).
Regarding claim 4, Bauriedl et al. further shows wherein said pivot axis is disposed above said crusher (see at least pivot axis #40 disposed above ice crusher #20).
Regarding claim 8, Bauriedl et al. further shows wherein said second flap arm is located inside said opening in said closed position of said flap and outside of said opening in said opened position of said flap (see at least Figure 2, illustrating the “first distribution position” #44 where the second flap arm closes the opening and “second distribution position” #48 where the second flap arm is outside the opening to allow ice to flow).
Regarding claim 9, Bauriedl et al. further shows wherein said second flap arm has a curved shovel shape (see at least Annotated Figure, above: the second flap arm is in a curved shovel shape).
Regarding claim 10, Bauriedl et al. further shows wherein said flap has a spring for returning said flap into said closed position (see at least spring #42; paragraph [0064]).
Regarding claim 11, Bauriedl et al. further shows wherein a center portion of said spring is disposed at a rotation axis of said coupler (see at least center portion of spring #42; paragraph [0064]).
Regarding claim 14, Bauriedl et al. further shows wherein said spring is more tensed in said opened position than in said closed position of said flap (see at least paragraph [0064]: the spring #42 biases the flap to the closed position #44, thus the spring is more relaxed in the closed position than in the open position).  
Regarding claim 15, Bauriedl et al. further shows which further comprises an ice container (see at least paragraph [0063]), said coupler having a further end part coupled with said driver, said further end part being angled away from said ice container (see at least paragraphs [0074]-[0078]: for example end parts #74/#76 angle away from the container prior to coupling with the motor #16/transfer device #14).
Regarding claim 16, Bauriedl et al. further shows which further comprises an ice container, said housing having a front cover to which said ice container is integrally formed, said opening and said flap being provided inside said front cover of said housing (see at least paragraph [0063]).
Regarding claim 19, Bauriedl et al. further shows wherein said driver includes a motor and an actuator coupled to said motor, said actuator being coupled to said flap (see at least motor #16 with transfer device #14; paragraphs [0074]; [0078]; see also flap actuation device #54 including arm #52 coupled to the motor/transfer device via bar element #18).

Claim(s) 20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Bauriedl et al. (US 2015/0300718: previously cited).
Regarding claim 20, Bauriedl et al. shows a household refrigeration apparatus (see at least paragraphs [0001]; [0007]; [0008]), comprising:
an apparatus housing having a receiving space for food (see at least paragraph [0007]); and
an ice maker including (see at least paragraphs [0001]; [0007]; [0008]):
an ice maker housing having an interior and an opening through which ice is dispensable from said interior out of said housing (see at least ice distributer #22 having an opening at the front where the ice crusher #20 is disposed); 
a crusher for crushing ice provided at said opening (see at least ice distributer #22; paragraph [0063]); 
a flap movably disposed at said opening and switchable between a closed position for dispensing crushed ice and an opened position for dispensing uncrushed ice through said opening (see at least flap #12; paragraphs [0064]-[0065]); 
a driver (see at least motor #16 with transfer device #14; paragraphs [0074]; [0078]); and 
a coupler coupling said driver to said flap for moving said flap (see at least flap actuation device #54 including arm #52 coupled to the motor/transfer device via bar element #18); 
said flap having a pivot axis about which said flap pivots (see at least pivot axis #40), said flap having first and second flap arms extending radially away from said pivot axis in different directions (see at least Annotated Figure, below: the first arm extending both radially and to the right from the pivot and the second arm extending both radially and to the left from the pivot), said first flap arm being coupled to said coupler and said second flap arm being movable relative to said opening (see at least Annotated Figure, below; paragraph [0066]: arm #52 of flap actuation device #54 is coupled to accommodating area (first flap arm) to allow the second flap arm to adjust relative to the opening).




    PNG
    media_image1.png
    566
    804
    media_image1.png
    Greyscale

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 3, 5-7, and 12-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bauriedl et al. (US 2015/0300718: previously cited).
Bauriedl et al. discloses all the elements of claim 1, upon which claims 3 and 5-7 depend, and of claim 11, upon which claims 12-13 depend. 
Regarding claim 3, Bauriedl et al. further discloses wherein said second flap arm is curved (see at least Annotated Figure, above) are formed as one part (see at least Annotated Figure, above; paragraph [0064]).
While it appears that Bauriedl et al. also further discloses wherein said first flap arm is straight (see at least Annotated Figure, above:  Examiner notes that the first flap arm of Bauriedl et al. appears to be straight in the same sense disclosed by Applicant’s first flap arm #63 with end portion #62 and slit #63), to the extent that Applicant may disagree,  It appears that the ice maker of Bauriedl et al. would operate equally well with wherein said first flap arm is straight. Further, applicant’s disclosure has not disclosed that the shape claimed solves any stated problem or is for any particular purpose.  
It would, therefore, have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide the ice maker of Bauriedl et al. with wherein said first flap arm is straight because the arrangement appears to be an arbitrary design consideration which fails to patentably distinguish over Bauriedl et al. and since it has been held that changes in the shape of elements are obvious unless particular significance is set forth (see In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966) (The court held that the configuration of the claimed disposable plastic nursing container was a matter of choice which a person of ordinary skill in the art would have found obvious absent persuasive evidence that the particular configuration of the claimed container was significant.)): As noted above, Applicant’s disclosure does not state that the claimed shape solves any stated problem or is for any particular purpose: instead indicating merely that the first flap arm is “substantially formed straight”.
Regarding claim 5, Bauriedl et al. further discloses wherein said coupler has a coupling rod which couples said flap and said driver (see at least arm #52/ bar element #18), and said coupling rod protrudes through a wall of a front cover of said ice maker (see at least paragraphs [0062]; [0067]: in order to couple motor side and flap side of the arrangement #10, at least part of arm #52/bar element #18 must pass through the front cover to which the flap and ice crusher are attached) .
Regarding claim 6, Bauriedl et al. further shows wherein said flap has an engagement slit extending along a straight line into a first end portion of said straight first flap arm, and said coupling rod engages in said engagement slit (see at least Annotated Figure, above: the first end of the first flap arm has a circumferential edge #50 extending along a straight line and that forms a slit that engages with the arm #52; paragraph [0066]).
Bauriedl et al. does not disclose being cut into the first end portion.  
It would, however, have been obvious to one having ordinary skill in the art before the effective filing date of the invention to provide the slit of Bauriedl et al. being cut into the first end portion since Bauriedl et al. discloses the engagement slit in the first end (see rejection above), and it has been held “[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.” In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985) (citations omitted) (Claim was directed to a novolac color developer. The process of making the developer was allowed. The difference between the inventive process and the prior art was the addition of metal oxide and carboxylic acid as separate ingredients instead of adding the more expensive pre-reacted metal carboxylate. The product-by-process claim was rejected because the end product, in both the prior art and the allowed process, ends up containing metal carboxylate. The fact that the metal carboxylate is not directly added, but is instead produced in-situ does not change the end product.). > Furthermore, "[b]ecause validity is determined based on the requirements of patentability, a patent is invalid if a product made by the process recited in a product-by-process claim is anticipated by or obvious from prior art products, even if those prior art products are made by different processes." Amgen Inc. v. F. Hoffman-La Roche Ltd., 580 F.3d 1340, 1370 n 14, 92 USPQ2d 1289, 1312, n 14 (Fed. Cir. 2009) (see MPEP 2113).
Regarding claim 7, Bauriedl et al. further discloses wherein an end part of said coupling rod is movable along said engagement slit (see at least Annotated Figure, above, the arm #52 is movable along the circumferential edge depending on position of the flap; paragraph [0066]).

Regarding claims 12-13, Bauriedl et al. does not disclose wherein said spring has a first spring arm extending radially away and downwardly from said center portion and said first spring arm is coupled with a protrusion of a wall of a front cover of said ice maker; wherein said spring has a second spring arm extending radially away and upwardly from said center portion and said second spring arm is coupled with an end part of said coupling device.  Bauriedl et al. does, however, disclose wherein said spring has a first spring arm extending radially away and upwardly from said center portion and said first spring arm is coupled with a protrusion of a wall of a front cover of said ice maker (see at least Figure 2, spring #42 right hand arm); wherein said spring has a second spring arm extending radially away and downwardly from said center portion and said second spring arm is coupled with an end part of said coupler (see at least Figure 2, spring #42, left hand arm).  
It appears that the ice maker of Bauriedl et al. would operate equally well with wherein said spring has a first spring arm extending radially away and downwardly from said center portion and said first spring arm is coupled with a protrusion of a wall of a front cover of said ice maker; wherein said spring has a second spring arm extending radially away and upwardly from said center portion and said second spring arm is coupled with an end part of said coupler. Further, applicant has not disclosed that the arrangement claimed solves any stated problem or is for any particular purpose.  
It would, therefore, have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide the ice maker of Bauriedl et al. with wherein said spring has a first spring arm extending radially away and downwardly from said center portion and said first spring arm is coupled with a protrusion of a wall of a front cover of said ice maker; wherein said spring has a second spring arm extending radially away and upwardly from said center portion and said second spring arm is coupled with an end part of said coupler because the arrangement appears to be an arbitrary design consideration which fails to patentably distinguish over Bauriedl et al.

Claim(s) 17-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bauriedl et al. as applied to claim 1 above, and further in view of McKenney et al. (US 3,807,193: previously cited).
Regarding claims 17-18, While Bauriedl et al. further discloses which further comprises an ice container (see at least paragraph [0063]), Bauriedl et al. does not disclose wherein said driver is formed as a separate module, and said module of said driver is disposed entirely adjacent to said opening inside said housing; said ice container and said module of said driver being disposed laterally directly next to each other inside said housing. 
McKenney et al. teaches another ice maker (see Abstract) having a drive unit, wherein said driver is formed as a separate module, and said module of said driver is disposed entirely adjacent to said opening inside said housing (see at least Figure 4, solenoid #114 which drives the chute bottom #109 and is coupled to the chute bottom via pivot #118; column 4, lines 30-42; see at least Figures 2 and 4, housing #50 forming the driver module containing solenoid #114 is a separate housing from the ice storage area housing and is situated adjacent the ice chute portion #49 of the ice storage area housing); said ice container and said module of said driver being disposed laterally directly next to each other inside said housing (see at least Figures 2 and 4, housing #50 forming the driver module containing solenoid #114 is a separate housing from the ice storage area housing and is situated adjacent the ice chute portion #49 of the ice storage area housing).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to provide the ice maker of Bauriedl et al. with wherein said driver is formed as a separate module, and said module of said driver is disposed entirely adjacent to said opening inside said housing; said ice container and said module of said driver being disposed laterally directly next to each other inside said housing, as taught by McKenney et al., to improve the ice maker of Bauriedl et al. by providing the driver in an area of the ice maker normally subject to higher temperatures, thus limiting the inefficiencies associated with motor operation deeper within the appliance.  

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAVIA SULLENS whose telephone number is (571)272-3749. The examiner can normally be reached M-R 6:30-4:30 Eastern.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jianying Atkisson can be reached on 571-270-7740. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TAVIA SULLENS/Primary Examiner, Art Unit 3763